DETAILED ACTION
	In Restriction reply filed on 5/18/2022, claims 1-13 are pending. Claims 3 and 13 are withdrawn based on restriction requirement. Claims 1-2 and 4-12 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 4-12 in the reply filed on 5/18/2022 is acknowledged.
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
[0024], line 2, the phrase “in the first aspect” should be removed. 
[0026], lines 2-3, the phrase “in any one of the first to third aspects” should be removed.
[0028], lines 2-3, the phrase “in the fourth aspect” should be removed.
[0030], lines 2, the phrase “in the fifth aspect” should be removed. 
[0032], lines 2-3, the phrase “in any one of the first to third aspects” should be removed. 
[0034], lines 2-3, the phrase “in the seventh aspect” should be removed.
[0036], lines 2-3, the phrase “in the eighth aspect” should be removed.
[0038], lines 2-3, the phrase “in any one of the first to ninth aspects” should be removed.
[0040], lines 2-3, the phrase “in any one of the first to tenth aspects” should be removed. 
[0042], lines 2-3, the phrase “in the eleventh aspect” should be removed.
[0061], the phrase “of an (N-1) th layer that is a layer one layer below the N-th layer” should read as “of an (N-1) th layer that is one layer below the N-th layer”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In Claim 1, line 10, the limitation “control unit” has been interpreted under 112(f) as a means plus a function limitation because of the combination of a non-structural generic placeholder “control unit” and functional limitation “executes a feedback process” without reciting sufficient structure, material, or acts for performing the claimed function. See MPEP 2181(I)(A). The specification does not provide structure for the control unit. Thus, for the purpose of compact prosecution, the Examiner is interpreting the limitation as the control unit is a generic term for controller and contains structure of a controller. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a control unit that executes a feedback process”; however, the specification fails to disclose any structural limitation to perform the recited function. At most, the specification recites “a control unit that executes a feedback process for controlling drive of the three- dimensional shaping apparatus based on a detection result of the sensor” ([0005]). Thus, the specification fails to described in such a way as to reasonably convey to one skilled in the relevant art as to how does the control unit perform these functional limitations. 
Claims 2 and 4-12 are rejected by virtue on depending on claim 1 that fails to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “control unit”. The metes and bounds of the limitation are unclear which renders the claim as indefinite.
Claim 10 recites the limitation “the first sensor is included as the sensor”. The metes and bounds of the limitation are unclear which renders the claim as indefinite. 
Claim 11 recites the limitation “the second sensor is included as the sensor”. The metes and bounds of the limitation are unclear which renders the claim as indefinite. 
Dependent claims 2 and 4-12 are rejected by virtue of depending on an indefinite claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a control unit that executes a feedback process for controlling drive of the three-dimensional shaping apparatus based on a detection result of the sensor”.
The limitation of “a control unit that executes a feedback process for controlling drive of the three-dimensional shaping apparatus based on a detection result of the sensor”, under the broadest reasonable interpretation, covers performance of the limitation in mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the control is done based on results of the sensor, implicitly reciting a correlation between the sensor value and the control which could be done mentally as well.  
This judicial exception is not integrated into a practical application. The claim does recite the control unit makes an execution change based on a detection result. Based on [0063]-[0064] of the specification, examples of the execution change include “adjusting temperature, ejection amount, or speed of the ejection unit”. These processes are generic and would seem to be just generally applying an abstract idea, and not integrating the abstract idea into a particular practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In other words, the claim does not include any additional elements that are not routine and conventional. In this case, the recited elements such as table, nozzle, and sensor are all routine and conventional in the field of additive manufacturing; thus, they are not significantly more than the abstract idea. The claim is considered to be directed to an abstract idea since it does not impose any meaningful limits on practicing the abstract idea and does not recites any elements that are significantly more than the judicial exception. Thus, the claim is not patent eligible.
Claim 2 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit determines whether a layer is the first portion or the second portion for each layer…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 4 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit makes the execution frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 5 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit makes the detection frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 6 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit prevents the sensor…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 7 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit makes the execution frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 8 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit makes the adoption frequency…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim 9 does not provide any additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites “the control unit does not adopt the detection result…”. The additional elements do not impose any meaningful limits on practice the abstract idea or contains any element that are significantly more than the abstract idea. Mere instructions to implement an abstract idea is not integrating the abstract idea into a practical application. Thus, it is rejected by virtue of depending on an abstract claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/180466 (“Fried et al” hereinafter Fried).
Regarding Claim 1, Fried teaches a three-dimensional shaping apparatus for shaping a stacked body by stacking layers using a shaping material (Figure 1, AM system 10 and abstract), comprising: 
a table (Figure 1, build plate) at which the stacked body is shaped; 
a nozzle (Figure 1, nozzle) that ejects the shaping material; 
a sensor including at least one of a first sensor that detects a temperature of the shaping material ejected from the nozzle (Figure 1, nozzle temperature sensor) and a second sensor that detects an ejection state of the shaping material ejected from the nozzle (Page 42, lines 25-28, AM system may also have a sensor such as a camera or infra-red sensor); and 
a control unit (Figure 2, control module 20) that executes a feedback process for controlling drive of the three-dimensional shaping apparatus based on a detection result of the sensor (Page 39, lines 20-30 and page 53, lines 15-20). Fried does not explicitly teach wherein the control unit executes the feedback process under first control when a first portion of the stacked body is shaped, executes the feedback process under second control when a second portion that is different from the first portion of the stacked body is shaped, and makes an execution frequency of the feedback process different between the first control and the second control.
However, Fried teaches cameras or sensors may enable processing of captured images so that certain properties or artefacts can be observed, interpreted, and fed back to the control module 20 in a layer by layer fashion (Page 42, lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the control unit as disclosed by Fried is capable of executing feedback process under different controls for different layers of the stacked body based on the data collected by the sensors. 
Regarding Claim 2, Fried teaches the three-dimensional shaping apparatus according to claim 1, but fails to explicitly teach wherein the first portion and the second portion are different layers, and the control unit determines whether a layer is the first portion or the second portion for each layer, and makes the execution frequency of the feedback process different for each layer.
However, Fried teaches cameras or sensors may enable processing of captured images so that certain properties or artefacts can be observed, interpreted, and fed back to the control module 20 in a layer by layer fashion (Page 42, lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the control unit as disclosed by Fried is capable of determining the control for each layer and perform different feedback process for each layer.
Regarding Claim 4, Fried teaches the three-dimensional shaping apparatus according to claim 1, wherein the control unit makes the execution frequency of the feedback process different by making a detection frequency by the sensor different between the first control and the second control (Page 41, lines 21-30, sensors can collect data at interrogation or polling frequency and update the action plan at lower frequency based on the windows of time in which the collective sensor data is obtained which implies it can have different frequency for collecting data and thus having different control based on the collected data).
Regarding Claim 7, Fried teaches the three-dimensional shaping apparatus according to claim 1, wherein the control unit makes the execution frequency of the feedback process different by making an adoption frequency of the detection result by the sensor different between the first control and the second control (Page 41, lines 21-30, sensors can collect data at interrogation or polling frequency and update the action plan at lower frequency based on the windows of time in which the collective sensor data is obtained which implies it can have different frequency for collecting data and thus having different control based on the collected data).
Regarding Claim 10, Fried teaches the three-dimensional shaping apparatus according to claim 1, wherein the first sensor is included as the sensor (Figure 1, nozzle temperature sensor), a first heating section that heats the shaping material ejected from the nozzle is included (Figure 1, nozzle heater), and the control unit executes the feedback process for controlling a heating temperature by the first heating section according to a detection result by the first sensor (Page 12, lines 21-28).
Regarding Claim 11, Fried teaches the three-dimensional shaping apparatus according to claim 1, wherein a plasticizing section that forms the shaping material by heating a material is included (See attached Figure 1), the second sensor is included as the sensor (Page 42, lines 25-28, AM system may also have a sensor such as a camera or infra-red sensor), the plasticizing section includes a drive motor (See attached Figure 1, encoder&torque sensor), a screw that rotates by the drive motor (Figure 1, screws and page 11, lines 20-28), and a second heating section (Figure 1, mix zone heater), and forms the shaping material by rotating the screw while heating the material by the second heating section (Page 12, lines 6-14), and the control unit executes the feedback process by controlling at least one of a heating temperature by the second heating section and rotation of the screw according to a detection result by the second 
    PNG
    media_image1.png
    599
    1281
    media_image1.png
    Greyscale
sensor (Page 12, lines 6-14). 
Regarding Claim 12, Fried teaches the three-dimensional shaping apparatus according to claim 11, wherein the plasticizing section includes the screw having a groove formed face with a groove formed therein (Figure 1, screw and page 12, lines 16-19), and a barrel that has an opposed face opposed to the groove formed face (Page 11, the screw can be a barrel screw which implies the present of a barrel located opposed to the groove) and that is provided with a communication hole which communicates with the nozzle (it is implies that the barrel has holes for the material to be transfer to the nozzle), and conveys the material supplied between the screw and the barrel toward the communication hole while heating and forms the shaping material by heating with the second heating section and rotation of the screw (Page 12, lines 6-14).
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/180466 (“Fried et al” hereinafter Fried) as applied to claims 4 or 7 above, and further in view of US2019/0358897 (“Schumann et al” hereinafter Schumann).
Regarding Claim 5, Fried teaches the three-dimensional shaping apparatus according to claim 4, but fails to explicitly teach wherein the first portion is a portion for which higher shaping accuracy is required than for the second portion, and the control unit makes the detection frequency in the first control higher than the detection frequency in the second control.
However, Schumann teaches the first portion is a portion for which higher shaping accuracy is required than for the second portion, and the control unit makes the detection frequency in the first control higher than the detection frequency in the second control ([0026]).
Fried and Schumann are considered to the analogous to the claimed invention because both are in the same field of controlling an additive manufacturing apparatus for manufacturing successive layers of a build object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion and second portion as disclosed by Fried to incorporate a first portion is a portion for which higher shaping accuracy is required than for the second portion as taught by Schumann to increase the application velocity and save time required for the application of build material to reduce overall process time as far as possible ([0026]). 
Regarding Claim 6, the modified Fried teaches the three-dimensional shaping apparatus according to claim 5, wherein the control unit prevents the sensor from performing detection under the second control (Fried, Page 41, lines 21-30, the control unit is capable of preventing the sensor from detecting by changing the printer driver algorithm). Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 8, Fried teaches the three-dimensional shaping apparatus according to claim 7, but fails to explicitly teach wherein the first portion is a portion for which higher shaping accuracy is required than for the second portion, and the control unit makes the adoption frequency in the first control higher than the adoption frequency in the second control.
However, Schumann teaches the first portion is a portion for which higher shaping accuracy is required than for the second portion, and the control unit makes the adoption frequency in the first control higher than the adoption frequency in the second control ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the first portion and second portion as disclosed by Fried to incorporate a first portion is a portion for which higher shaping accuracy is required than for the second portion as taught by Schumann to increase the application velocity and save time required for the application of build material to reduce overall process time as far as possible ([0026]). 
Regarding Claim 9, the modified Fried teaches the three-dimensional shaping apparatus according to claim 8, wherein the control unit does not adopt the detection result by the sensor under the second control (Fried, Page 41, lines 21-30, the control unit is capable of preventing the sensor from detecting by changing the printer driver algorithm). Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2020/0398482; Figure 1 and [0128].
US2020/0031048; Figure 1 and [0060].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754